Citation Nr: 1818994	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), but excluding major depressive disorder and psychosis.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In June 2013 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

This case was previously before the Board in September 2015.  The September 2015 Board decision, in pertinent part, reopened the Veteran's hearing loss claim and remanded that issue along with the psychiatric, left knee and right knee claims.  

The issue of entitlement to service connection for low back disability was previously before the Board in September 2015 but is not before the Board as service connection for low back disability was granted by the RO in August 2016.

As noted in the Board's September 2015 remand, service connection for major depressive disorder was denied in a February 2009 rating decision.  The Veteran filed a timely notice of disagreement (NOD), but did not file a timely substantive appeal in response to a December 2009 statement of the case (SOC); that rating decision is thus final.  The Veteran also filed a claim of entitlement to service connection for psychosis which was denied in a June 2010 rating decision.  The Veteran did not file a timely NOD and new and material evidence was not received within one year of the decision; the rating decision is thus final.  In light of those prior adjudications and the Veteran's current claim for entitlement to service connection for PTSD, the Board has recharacterized the claim on appeal as service connection for PTSD, to include all relevant psychiatric diagnoses (other than major depressive disorder and psychosis).


FINDINGS OF FACT

1.  Left ear and right ear hearing loss were not present in service or within a year thereafter, and are not otherwise etiologically related to the Veteran's service.

2.  A left knee disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

3.  A right knee disorder was not present in service or within one year thereafter, and is not otherwise etiologically related to the Veteran's service.

4.  The Veteran does not have a competent diagnosis of PTSD, and an acquired psychiatric disability was not present in service, was not manifest to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Left ear or right ear hearing loss was not incurred in, or aggravated by, active service, nor may they be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a psychiatric disorder, including PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 4.126 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015 and delivered sworn testimony via video conference hearing in at the RO.  In June 2013 the Veteran gave testimony at a hearing at the RO before a local hearing officer.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of September 2015.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including arthritis, psychoses, and sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Hearing loss

At his July 2015 Board hearing the Veteran asserted that he had hearing loss as a result of serving in an artillery unit during service.  He stated that he had no hearing protection during service and had noticed some decreased hearing during service.

The Veteran's August 1981 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
5
10
5
5

Service treatment record (STR) reveals no complaints related to hearing loss.  

The Veteran's August 1985 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
10
10
15
10
15

The Veteran specifically denied that he had any hearing loss on the corresponding August 1985 Report of Medical History.

The Veteran has demonstrated had right ear and left ear hearing loss for VA purposes and was issued bilateral hearing aids in February 2010.

The Board finds that service connection for hearing loss is not warranted.  First, there are current diagnoses of right and left ear hearing loss, as indicated by an April 2016 VA examination.  Second, however, there are no findings of a chronic condition during service, and the Veteran specifically denied that he had any hearing loss at the time of his separation from service.  The entrance and discharge examinations showed there was no hearing loss at that time.  Thus, continuity of symptomatology is not indicated.  Third, there is no diagnosis within one year of service as hearing loss for VA purposes was not shown until at least 2008.  Thus, service connection cannot be presumed on either basis.

Moreover, the evidence of record indicates there is no nexus between the hearing loss and active service.  An April 2016 opinion with July 2016 addendum was provided.  The examiner reviewed the claims folder and examined the Veteran.  The examiner opined that the right and left ear hearing loss were not related to service, noting the presence of normal hearing at entrance and exit with no change when comparing the two tests.  The examiner also noted there were not permanent positive threshold shifts worse than the reference threshold, and greater than normal measurement variability at any of the frequencies.  The VA audiologist also discussed the possible causes of hearing loss, and how hearing loss caused from noise exposure normally develops and/or differs from other types of hearing impairment, and how these concepts applied to the Veteran's case.

The Board accords significant probative value to the VA opinions as they were based upon a complete review of the relevant medical evidence, including service treatment records and post-service medical records.  Furthermore, the examiner provided a significant discussion in support of the opinion and contained a supporting rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining probative value is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

The Veteran is competent to report noise exposure during his periods of service, and such assertions in this case are credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that he had hearing loss during active service, and that any current left ear or right ear hearing loss are etiologically related to acoustic trauma in service.  Additionally, the April 2016 VA audiologist's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided by the Veteran on this medically complex matter.  

Further, although the Veteran is competent to report that he has had diminished left ear and right ear hearing since service, he specifically denied that he had hearing loss at that time, thus rendering these statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Further, in providing the negative opinion the April 2016 VA audiologist was aware of the Veteran's assertion of having had hearing loss since service.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish a nexus between service and hearing loss or continuous symptoms of left ear or right ear hearing loss.

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for bilateral hearing loss.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left and right knee

At his July 2015 Board hearing the Veteran asserted that his knees "wore completely out" due to carrying items, doing road marches, and performing PT during service.  He indicated that his knee symptoms of pain had continued after service but he couldn't get treatment as he had no medical insurance at the time.  

January 1983 STRs reveal that while the Veteran made complaints of left knee pain, McMurray and X-ray findings were negative.  The STRs reveal no complaints of right knee pain or problems.  The Veteran's August 1985 service separation examination report noted no knee disability upon clinical evaluation, and the Veteran specifically denied that he had a locked knee or any bone or joint abnormality on the corresponding Medical History Report.

First, the Board finds there is a current right knee and left knee disability.  At the April 2016 VA knee and lower leg examination, the diagnoses were right knee and left knee osteoarthritis, and right knee meniscal tear and right knee patellofemoral pain syndrome.  Thus, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Second, there are in-service events.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  The STRs indicate that the Veteran complained of left knee pain, and the Veteran has indicated that he had bilateral knee pain form carrying things and participating in road marches during service.  As such, current disability and in-service events has been shown.  The issue, then, is nexus.

An April 2016 VA examiner opined, upon a review of the claims file, that particular series of overuse injuries of the left knee starting in 1984 likely predisposed the Veteran to arthritis slightly earlier than would normally be seen.

In August 2016 a medical opinion, from a VA Medical Officer (DPM) was obtained.  The opinion, in pertinent part, was as follows:

It is this examiner's opinion that the Veteran is a credible witness.  It is also understood by this examiner and the Board that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, and reports of injuries.  Therefore, the Veteran's lay statements are considered in formulating this medical opinion.  At this time, the Veteran asserts that his claimed bilateral knee disorders are related to and/or aggravated by his military service.

In accordance with Directive 8, first paragraph, the Veteran's lay statements were considered in formulating this medical opinion.  At this time, the Veteran asserts that his claimed left knee disorders [are] related to and/or aggravated by his military service.  In review of the active duty records, on January 12, 1983, Veteran presented with "hurt" left knee.  The discomfort was describe[d] as throbbing pain "only at night" and difficulty walking.  The Veteran's lay statement indicated a similar condition at age 16.  The clinical examination was normal, to include negative McMurray, negative drawer, no crepitus, no pain on palpation of joint line and stable joint.  The assessment indicated fasciculation of the quadriceps.  Blood work, to include CBC and SMAC-12 were drawn.

However, the August 5, 1985 separation examination was negative for clinical signs and symptoms related to a left knee disorder.  Specifically, there was no lay statement related to a complaint, diagnosis, treatment, injury and/or event of left knee disorders, to include [the veteran's] statement of NO trick or locked knee.  Moreover, the presumptive period was silent for any complaints, diagnosis, treatment, injury and/or events related to left knee disorder.

Anatomically, the quads are an anterior thigh muscle complex composed of four muscles, Rectus Femora's, Vastus Lateralis, Vastus Medialis and Vastus Intermedius.  The conjoined tendinous moiety inserts into the tuberosity of the tibia via the patella thus lay over the anterior surface of the deep tissues (capsule and collateral ligaments) of the knee joint (Anatomy: A Regional Atlas of the Human Body. Carmine D. Clemente, Lea and Febiger, Philadelphia 1975).  Therefore, the diagnosis of "quad fasciculation" indicates muscle spasms of muscles fibers proximal to the knee joint and on the anterior aspect of the thigh.  Furthermore, knee joint tests were normal.  Specifically, the McMurray test was negative for any damage and/or tears of the medial and/or lateral meniscus.  The drawer test was negative for any abnormal anterior and/or posterior movement related to knee joint instability.  And no pain was demonstrated on direct palpation of the knee joint line that related to collateral ligamentous and/or capsular disorders.  Post-service and approximately 20 years after separation, the Veteran presented with left knee complaints.  Therefore, it is LESS LIKELY THAN NOT (less than 50% probability) that the Veteran's claimed left knee disorder [is] related to and/or aggravated by his 1983 night time, soft tissue discomfort involving the left lower extremity because there was a lack of objective and/or anatomical medically-based, clinical evidence of left knee joint involvement and the quads are anatomically superficial and separate from the deep structures of the knee joint.  Thus, it is LESS LIKELY THAN NOT that the Veteran's current left knee disorder manifested in service or [is] otherwise causally or etiologically related to the documented in service complaints and treatment for left lower extremity conditions in January 1983 and with this examiner's care and consideration for your lay statement of symptoms since service discharge.

The opinion concerning the right knee continued as follows:

In accordance with Directive 8, second paragraph, the Veteran's lay statements were considered in formulating this medical opinion.  At this time, the Veteran asserts that his claimed right knee disorders [are] related to and/or aggravated by his military service.  In review of the active duty and presumptive period medical notes, there were no presentations, complaints, diagnosis, treatment, event and/or injury related to the right knee.  Specifically, the August 5, 1985 separation examination was negative for objective, clinical signs and symptoms related to [a] right knee disorder.  Specifically, there was no lay statement related to a complaint, diagnosis, treatment, injury and/or event of right and/or left knee disorders, to include the Veteran[']s lay statement of NO trick or locked knee.  Moreover, the presumptive period was silent for any lay statements of complaints, and/or objective medically-based, clinical diagnosis, treatment, injury and/or events related to [a] right knee disorder.  Post-service, the Veteran presented with right knee complaints in 2008/2009.  The Veteran underwent a total knee replacement procedure in 2014.  This series of events occurred approximately 20+ years after separation.  For these reasons, it is LESS LIKELY THAN NOT that the Veteran's current right knee disorder manifested in service or [is] otherwise causally or etiologically related to service, to include consideration of [the Veteran's] alleged continuous symptoms of pain since separation from service as reported at the July 2015 Board hearing.

The VA medical officer stated that her medical conclusions were based on a comprehensive review of the claims file, including medical evidence, lay statements, and current medical literature.

The Board finds that service connection for a right knee and left disorder is not warranted as the evidence of record indicates that those current disorders are not related to service. 

While the Veteran made complaints related to the left knee during service, he made no such complaints during the more than two years of his remaining active service.  Further, his left knee findings during service were essentially negative, including X-rays.  Significantly, no right or left knee abnormality was noted or complained of upon separation from service.  A left or right knee disability was not shown until years after service, and this weighs against a finding of any left or right knee condition at the time of discharge and shortly thereafter.  Further, the August 2016 VA medical officer provided negative nexus opinions upon a thorough review of the evidence of record and with a sufficient explanation.  The opinion contained multiple references to specific and pertinent service and post-service medical records.  The Board notes that the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  The Board accords the August 2016 VA opinion significant probative value.

The Board does not assign any probative value to the April 2016 VA opinion that events during the Veteran's military service predisposed the Veteran to arthritis slightly earlier than would normally be seen.  The examiner provided no supporting rationale for the opinion.

The Veteran's assertion that his knee disorders are related to service has been considered.  The Board, however, finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed knee conditions, which are complex internal conditions, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the August 2016 VA opinion.

Additionally, although the Veteran is competent to report that he has had symptoms related to his knees since service, the Board finds that statement not significantly credible as it conflicts with the statements provided at the time of his separation form service when the Veteran denied any knee symptoms.  See Caluza, 7 Vet. App. at 511.  In view of the evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology for the knee disorders.

Additionally, a chronic left knee or right knee condition was not noted within one year from the date of the Veteran's separation from service, and presumptive service connection is not for application.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

As the preponderance of evidence is unfavorable to the claims, service connection for disability of the right knee or left knee is not warranted, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Psychiatric disorder, including PTSD

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014.  The Veteran's psychiatric claim was pending before the Board prior to that date.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication. 
See 75 Fed. Reg. 39843-39852 (July 13, 2010).  As the claim was appealed to the Board after July 12, 2010, the Veteran's claim will be viewed in light of the amended language of the regulation.

At his July 2015 Board hearing the Veteran asserted that he had been stressed during live-fire exercises that included helicopters and jets dropping bombs.  While nobody got hurt the stress level was hard to take as he had not had enough experience to take part in something that deadly.  He stated that he had feared for his life because of the firing and the bombing.

The Board here observes that in February 2016, the Joint Service Records Research Center (JSRRC) indicated that they were unable to document that the Veteran entered a live fire exercise at night while at Fort Irwin.  It further noted that they were not able to locate any unit records pertaining to the 1st Battalion, 5th Field Artillery, Fort Irwin, California for the calendar year 1984.  

The Veteran's STRs contain no complaints or findings related to a psychiatric disorder.

At an April 2016 VA PTSD examination the examiner indicated that the Veteran did not have a diagnosis of PTSD.  In particular, and in pertinent part, the examiner noted as follows:

Criterion C: Veteran does not report persistent avoidance of stimuli associated with the traumatic event on a consistent basis that would be credible.  

Criterion D: Veteran has reported negative alternations in mood (depression) and in cognitions (worries about a variety of things) but these alterations have not been associated with the traumatic events, but rather with a variety of stressors in his life, thus leading to the diagnoses of Depression.

Criterion E: Veteran's anxiety has not been associated with the "traumatic events" but rather with his life experiences and worries.  The Veteran's symptoms are more reflective of a depressive disorder and possibly a personality disorder, as has been diagnosed in the past.

The examiner found there were diagnoses of depressive disorder, other substance use disorder, and anxiety disorder.  The examiner provided negative nexus opinion for the anxiety disorder, noting that it has not been associated with the alleged traumatic events, but with life experiences and worries.

The Board finds that the evidence of record reveals that the Veteran does not have a diagnosis of PTSD.  While records such as an October 28, 2010 VA psychiatry note (the earliest VA record to reflect a diagnosis of PTSD) had reflected a diagnosis of PTSD, that record does not discuss the criteria arrived at in making the PTSD diagnosis.  As for other VA treatment records, such seem to be essentially carrying the working diagnosis of PTSD derived from the October 28, 2010 VA record.  The Board notes that the April 2016 VA examiner was aware of and reviewed such records, but nevertheless indicated that the Veteran did not have PTSD.  There is no medical record associated with the claims file that is as comprehensive as the April 2016 VA PTSD examination, especially in regard to medical history review and a detailed look at the relevant PTSD criteria.  The Board accords this opinion significant probative value as it is based upon a thorough review of the evidence, assumed the traumatic events occurred, and still found there was no PTSD while thoroughly discussing the relevant criteria.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  

As for the other psychiatric disorders, anxiety and substance abuse disorder, the Board also finds that service connection is not warranted.  The Board assigns significant probative value to the negative nexus opinions provided by the April 2016 VA examiner, as they were provided upon a review of the claims file and contained a supporting rationale.  See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04.  

In sum, the Board finds that the claim must be denied.  The Veteran's service treatment records do not show that he complained of, or was treated for, psychiatric symptoms, and no psychiatric disorder was diagnosed during service.  Significantly, there is no competent medical opinion that shows a relationship between a psychiatric disorder (however diagnosed in the various examinations and VA treatment records) and the Veteran's service.  The Veteran's assertion that he has a psychiatric disorder related to his active service has been considered.  However, the Board finds his statements are not competent evidence.  While the Veteran is competent to report certain psychiatric symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing psychiatric disorders.  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a psychiatric disorder, including PTSD, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


